FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOSE MENDOZA, JR., individually and     No. 20-16079
as a member and representative of
the Amalgamated Transit Union              D.C. Nos.
Local 1637,                             2:17-cv-02485-
                Plaintiff-Appellant,      JCM-CWH
                                        2:18-cv-00959-
                 v.                        JCM-DJA
                                           (Consol.)
AMALGAMATED TRANSIT UNION
INTERNATIONAL; JAMES LINDSAY III,
individually and in his official
capacity as ATU International Vice
President and Trustee; LAWRENCE
HANLEY, individually and in his
official capacity as International
Union President; ANTONETTE
BRYANT, individually and in her
official capacity as International
Representative and Hearing Officer;
TERRY RICHARDS; CAROLYN
HIGGINS; KEIRA MCNETT; DANIEL
SMITH; TYLER HOME,
                Defendants-Appellees.
2                      MENDOZA V. ATU


JOSE MENDOZA, JR.; ROBBIE                No. 20-16080
HARRIS; ROBERT NAYLOR; MYEKO
EASLEY; DENNIS HENNESSEY; GARY               D.C. No.
SANDERS; LINDA JOHNSON-                  2:18-cv-00959-
SANDERS; CESAR JIMENEZ,                     JCM-DJA
individually and each as members
and on behalf of Amalgamated
Transit Union Local 1637                   OPINION
membership, and as majority of the
Local 1637 Executive Board,
                Plaintiffs-Appellants,

                  v.

AMALGAMATED TRANSIT UNION
INTERNATIONAL; JAMES LINDSAY III,
individually and as ATU
International Vice President and
Trustee; LAWRENCE HANLEY,
individually and as ATU
International Union President;
ANTONETTE BRYANT, individually
and as Hearing Officer; RICHIE
MURPHY, individually and as
International Vice President; KEIRA
MCNETT, individually and as ATU
Associate General Counsel; DANIEL
SMITH, individually and as ATU
Associate General Counsel; TYLER
HOME, individually and as ATU
Auditor; KEOLIS TRANSIT AMERICA
INC.; KEVIN MANZANARES,
individually, and as an employee of
Keolis; MILLER KAPLAN & ARASE, a
                   MENDOZA V. ATU                      3


limited liability partnership; ANN
SALVADOR, individually and as an
employee of MKA; ALEXANDER
CHERNYAK, individually and as an
employee of MKA,
                Defendants-Appellees.

      Appeal from the United States District Court
               for the District of Nevada
       James C. Mahan, District Judge, Presiding

          Argued and Submitted June 11, 2021
                 Seattle, Washington

                   Filed April 7, 2022

   Before: William A. Fletcher, Paul J. Watford, and
           Daniel P. Collins, Circuit Judges.

                Opinion by Judge Collins
4                       MENDOZA V. ATU

                          SUMMARY *


                           Labor Law

   The panel affirmed the district court’s dismissal of labor
law claims as barred by the doctrine of claim-splitting.

    These appeals arose from two overlapping suits
challenging a national union’s imposition of a trusteeship
over one of its local unions. After discovering apparent
financial malfeasance by Jose Mendoza, then president of
Local 1637, the Amalgamated Transit Union (“ATU”)
imposed the trusteeship, thereby removing Mendoza and the
other Local 1637 executive board members from office.
Mendoza filed a single-plaintiff action (“Mendoza I”)
against ATU and several of its officers. Later, while that
action was still pending, Mendoza filed a second, multi-
plaintiff action (“Mendoza II”) in which he and a majority of
the other former executive board members of Local 1637
asserted related claims against ATU, the same ATU officers,
and several other defendants.

    The panel affirmed the district court’s dismissal of all
claims against ATU and its officers in Mendoza II as barred
by claim-splitting. The panel held that, with respect to the
claims against ATU and its officers, the additional plaintiffs
in Mendoza II were adequately represented by Mendoza in
Mendoza I. Because the claims against these defendants in
the two cases otherwise involved the same causes of action
and the same parties, the assertion of those claims in the


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                   MENDOZA V. ATU                      5

second suit (Mendoza II) violated the doctrine of claim-
splitting.

    The panel resolved remaining issues in a concurrently
filed memorandum disposition.


                      COUNSEL

Michael J. Mcavoyamaya (argued), Las Vegas, Nevada, for
Plaintiffs-Appellants.

April H. Pullium (argued) and Ramya Ravindran, Bredhoff
& Kaiser PLLC, Washington, D.C., for Defendants-
Appellees Amalgamated Transit Union International, James
Lindsay III, Lawrence Hanley, Antonette Bryant, Terry
Richards, Carolyn Higgins, Keira McNett, Daniel Smith,
Tyler Home, and Richie Murphy.

Laurent R. G. Badoux (argued), Buchalter, Scottsdale,
Arizona, for Defendants-Appellees Keolis Transit America
Inc. and Kevin Manzanares.

Efren A. Compeán (argued) and Stephen J. Tully, Garrett &
Tully PC, Pasadena, California, for Defendants-Appellees
Miller Kaplan & Arase LLP, Ann Salvador, and Alexander
Chernyak.
6                     MENDOZA V. ATU

                          OPINION

COLLINS, Circuit Judge:

    These consolidated appeals arise from two overlapping
suits challenging a national union’s imposition of a
trusteeship over one of its local unions. After discovering
apparent financial malfeasance by Jose Mendoza, then
president of Local 1637, the Amalgamated Transit Union
(“ATU”) imposed the trusteeship, thereby removing
Mendoza and the other Local 1637 executive board members
from office. In September 2017, Mendoza filed a single-
plaintiff action (“Mendoza I”) against ATU and several of its
officers. In May 2018, while that action was still pending,
Mendoza filed a second, multi-plaintiff action (“Mendoza
II”) in which he and a majority of the other former executive
board members of Local 1637 asserted related claims against
ATU, the same ATU officers, and several other defendants.
The district court dismissed all claims against ATU and its
officers in Mendoza II, concluding that they were barred by
the doctrine of claim-splitting. After rejecting all remaining
claims in rulings on motions to dismiss or for summary
judgment, the district court entered judgment in favor of
Defendants. Plaintiffs timely appealed.

    In this opinion, we address only the district court’s ruling
on claim-splitting, and we resolve all remaining issues in a
concurrently filed memorandum disposition. As to claim-
splitting, we hold that, under the unusual facts of this case,
the district court correctly concluded that, with respect to the
claims against ATU and its officers, the additional Plaintiffs
in Mendoza II were adequately represented by Mendoza in
Mendoza I. Because the claims against these Defendants in
the two cases otherwise involved the same causes of action
and the same parties, the assertion of those claims in the
                     MENDOZA V. ATU                        7

second suit (Mendoza II) violated the doctrine of claim-
splitting. We therefore affirm the district court.

                             I

                             A

    Because the claim-splitting issue was raised in a motion
to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), we may “consider only allegations contained in the
pleadings, exhibits attached to the complaint, and matters
properly subject to judicial notice,” as well as any “writing
referenced in [the] complaint but not explicitly incorporated
therein if the complaint relies on the document and its
authenticity is unquestioned.” Swartz v. KPMG LLP,
476 F.3d 756, 763 (9th Cir. 2007). Based on those materials,
we take the following facts as true for purposes of reviewing
the district court’s ruling on the claim-splitting issue.

    Local 1637, an affiliate of ATU, is a union in Las Vegas,
Nevada that represents coach operators and mechanics.
After receiving various complaints from Local 1637
members Terry Richards and Carolyn Higgins about alleged
financial malfeasance by the Local’s President, Jose
Mendoza, the ATU on April 10, 2017 imposed a temporary
trusteeship over Local 1637. The letter from ATU
International President Lawrence Hanley that informed
Local 1637 of the temporary trusteeship cited a variety of
alleged “issues severely impacting the effective
administration and functioning of Local 1637.” Chief
among these was the allegation that Mendoza had been
overpaid in terms of his salary and vacation pay. The letter
further stated that, by operation of the ATU’s Constitution
and General Laws (“CGL”), this “imposition of the
trusteeship automatically suspends all officers and executive
board members of the local union from office.” ATU
8                    MENDOZA V. ATU

International Vice President James Lindsay was designated
as the trustee of Local 1637.

    In May 2017, the ATU held a two-day evidentiary
hearing to determine whether the trusteeship was justified
and should be continued. The hearing was overseen by
Antonette Bryant, an ATU representative, together with
assistance from two members of ATU’s General Counsel’s
Office, Keira McNett and Daniel Smith.            Mendoza
represented Local 1637 at the hearing. Mendoza presented
an opening statement, sworn testimony, and a closing
statement, and he submitted a post-hearing statement as well.
Mendoza also cross-examined several witnesses called by
ATU. Bryant concluded that the trusteeship was justified,
and her conclusions were upheld by the ATU General
Executive Board in June 2017. As a result, pursuant to the
CGL, the board members were formally removed from their
positions and the trusteeship remained in place until new
officer elections were held in May 2018.

   In her report explaining why the trusteeship was
warranted, Bryant relied on the following five grounds, all
of which exclusively or overwhelmingly rested upon
malfeasance on the part of Mendoza.

    First, Mendoza had been overpaid more than $140,000
over an approximately six-year period. Specifically,
Mendoza’s salary was at a rate of pay higher than the bylaws
allowed, and he was paid for more vacation time than he was
entitled.

   Second, Local 1637 had failed for years to conduct
required annual audits, despite ATU’s specific reminders to
Mendoza and the Local 1637 board. When an ATU auditor,
Tyler Home, conducted a thorough accounting, he
uncovered a pattern of improper expense reimbursements,
                     MENDOZA V. ATU                        9

particularly to Mendoza. He also learned that Mendoza had
been improperly receiving a $250 monthly advance on
reimbursable expenses as well as reimbursement “for the
cost of his home internet service,” and that Mendoza and
another local officer had made improper withdrawals of
cash.

    Third, Local 1637 persistently failed to achieve a
quorum at its meetings, with the result that, as one ATU
official put it, “Whatever the president [Mendoza] wants, the
executive board goes along with.” Members of the Local
also complained that, at meetings, Mendoza referred to
“female members in derogatory terms,” such as “bitch,” and
that Mendoza showed “favoritism . . . toward particular
officers and executive board members.”

    Fourth, Local 1637 persistently failed to process
grievances in a timely manner, and in at least once instance
there was evidence that Mendoza had held up a member’s
grievance to retaliate against that member’s vocal criticism
of Mendoza.

    Fifth, Local 1637 failed to obey direct orders from
ATU’s leadership. In particular, Mendoza was repeatedly
instructed that the position of secretary-treasurer was
required to be a full-time position, but he ignored these
directives. Mendoza also ignored a directive informing him
that delegates to the ATU International Convention must be
elected; instead, he proceeded to appoint those delegates
himself. After further intervention by ATU forced the Local
to back down, Mendoza still required the Local to cover the
nonrefundable airfare and registration fee of a delegate he
had wrongly appointed.

   After the ATU board upheld the trusteeship, Mendoza’s
employer, Keolis Transit America, Inc. (“KTA”), made clear
10                    MENDOZA V. ATU

that it expected Mendoza to return to work immediately.
(Mendoza had been on a leave of absence from his position
as a coach operator while serving as president of Local
1637.) However, in October 2016, before the trusteeship
proceedings began, Mendoza was convicted of driving under
the influence, which resulted in the suspension of his
commercial driver’s license. In response to KTA’s threat to
terminate him, Mendoza asked Local 1637 to file a grievance
against KTA on his behalf. Pursuant to a subsequent
settlement between KTA and Local 1637 (which Trustee
Lindsay accepted on Mendoza’s behalf but without his
consent), Mendoza was offered an opportunity to resume
work for KTA if he could recertify his license within five to
seven days. After he failed to do so, he was terminated by
KTA in 2017.

                               B

    In September 2017, Mendoza filed Mendoza I in state
court against ATU, Lindsay, Hanley, Bryant, McNett,
Smith, and Home (the “ATU Defendants”), as well as Local
1637 members Higgins and Richards. In his complaint in
that case, Mendoza challenged the imposition of the
trusteeship and the removal of the executive board members
on a variety of grounds, including breach of the ATU
Constitution, fraudulent misrepresentation, and malicious
prosecution. In its prayer for relief, the complaint sought,
inter alia, an order declaring “that the process for placing the
Local Union under trusteeship was invalid” and directing
“that the trusteeship over Local 1637 be terminated, and that
Mr. Mendoza and the rest of Local 1637’s Executive Board
be restored to their positions.” ATU removed the action to
federal court several days later, asserting, inter alia, that the
breach-of-contract claims based on the ATU Constitution
were “completely preempted” by § 301(a) of the Labor
                         MENDOZA V. ATU                              11

Management Relations Act, 29 U.S.C. § 185(a), and
therefore necessarily arose under federal law. See Garcia v.
Service Emps. Int’l Union, 993 F.3d 757, 762 (9th Cir. 2021)
(holding that § 301(a) “completely preempts state law claims
based on contracts between labor unions, which may include
union constitutions”).

    After discovery closed in Mendoza I, Mendoza filed
Mendoza II in May 2018 in federal court, asserting similar
claims against the same ATU Defendants. 1 This new suit,
however, added seven of the former executive board
members of Local 1637 as co-plaintiffs (the “Executive
Board Plaintiffs”). The complaint also named several
additional defendants—viz., KTA; Miller Kaplan & Arase
(“MKA”), a firm that had audited Local 1637’s finances; and
several of KTA’s and MTA’s employees.

   The ATU Defendants moved to dismiss the claims
against them in Mendoza II on claim-splitting grounds.

     1
       The operative complaint in Mendoza II added as a defendant an
additional ATU vice president named Richie Murphy, and it dropped
Higgins and Richards as defendants. The complaint alleges that
Mendoza had previously asked Hanley in 2015 to bring certain charges
against Murphy and that the actions ATU took against Mendoza in 2017
were in retaliation for his complaints about Murphy. This same
contention had been raised and rejected during the trusteeship
proceedings before ATU hearing officer Bryant, and it was also alluded
to in the Mendoza I complaint even though Murphy was not named as a
defendant there. Under these circumstances, the naming of Murphy as
an additional ATU Defendant does not affect the application of
preclusion or claim-splitting principles. U.S. ex rel. Robinson Rancheria
Citizens Council v. Borneo, Inc., 971 F.2d 244, 249 (9th Cir. 1992). In
any event, the Mendoza II complaint pleads no facts that would plausibly
establish that Murphy played a role in the events in 2017 that led to the
imposition of the trusteeship over Local 1637. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).
12                        MENDOZA V. ATU

While that motion was still pending, and without prejudice
to its disposition, the district court ordered Mendoza I and
Mendoza II to be otherwise consolidated. 2 On September 5,
2019, the district court dismissed Plaintiffs’ Mendoza II
claims against the ATU Defendants, holding that they were
barred by the doctrine of claim-splitting. After the district
court entered final judgment against Plaintiffs on all claims
on May 4, 2020, Plaintiffs timely appealed.

                                    II

    Plaintiffs “generally have ‘no right to maintain two
separate actions involving the same subject matter at the
same time in the same court and against the same
defendant.’” Adams v. California Dep’t of Health Servs.,
487 F.3d 684, 688 (9th Cir. 2007) (citation omitted). To
determine when such improper claim-splitting is present,
“we borrow from the test for claim preclusion.” Id. Under
the federal claim-preclusion principles that apply in these
federal-question-based suits, the bar of claim-splitting is
applicable if the second suit involves (1) the same causes of
action as the first; and (2) the same parties or their privies.
Id. at 689. 3 Reviewing de novo the district court’s
determination that both requirements are satisfied in this

     2
        We reject Plaintiffs’ suggestion that, by first consolidating
Mendoza I and Mendoza II, the district court somehow lost the ability to
apply claim-splitting principles. The district court made sufficiently
clear, on the record, that its consolidation of the cases was subject to the
then-pending motion to dismiss the portions of Mendoza II that were
asserted to be impermissibly duplicative of Mendoza I.
     3
      Adams’s expansive conception of the “same party” requirement
was rejected by the Supreme Court in Taylor v. Sturgell, 553 U.S. 880,
904 (2008), but Adams remains good law for the particular points for
which we cite it here.
                      MENDOZA V. ATU                         13

case, see, e.g., Guild Wineries & Distilleries v. Whitehall
Co., 853 F.2d 755, 758 (9th Cir. 1988), we affirm.

                               A

    Whether two suits involve the same causes of action
turns, at least in federal-question cases, on the application of
the Restatement of Judgments’ same-transaction test. See
RESTATEMENT (SECOND) OF JUDGMENTS § 24 (1982);
Adams, 487 F.3d at 689. That test directs us to consider four
factors:

        (1) whether rights or interests established in
        the prior judgment would be destroyed or
        impaired by prosecution of the second action;
        (2) whether substantially the same evidence
        is presented in the two actions; (3) whether
        the two suits involve infringement of the
        same right; and (4) whether the two suits arise
        out of the same transactional nucleus of facts.

Adams, 487 F.3d at 689 (quoting Costantini v. Trans World
Airlines, 681 F.2d 1199, 1201–02 (9th Cir. 1982)). Each of
these factors confirms that Mendoza I and Mendoza II
involve the same causes of action.

    The “most important” factor is “whether the two suits
arise out of the same transactional nucleus of facts.” Adams,
487 F.3d at 689 (citations and internal quotation marks
omitted). That is obviously true here: the gravamen of both
suits is that, based on its findings concerning Mendoza’s
extensive malfeasance, ATU was able to place Local 1637
into receivership and to oust its then-existing board. And
given that core overlap, it is equally obvious that the two
suits involve “infringement of the same right”; that litigation
of the suits would involve “substantially the same evidence”;
14                    MENDOZA V. ATU

and that continued litigation of a second suit could impair
any “rights or interests” that might be established in a
judgment in the first. Id. The fact that Mendoza II involves
somewhat different legal theories and a somewhat broader
range of related conduct and damages does not alter the
underlying fundamental identity of the suits under the
Restatement’s same-transaction test.       See Kremer v.
Chemical Constr. Corp., 456 U.S. 461, 481 n.22 (1982)
(“Res judicata has recently been taken to bar claims arising
from the same transaction even if brought under different
statutes.”) (citing RESTATEMENT (SECOND) OF JUDGMENTS
§ 61(1) (Tentative Draft No. 5, Mar. 10, 1978) (additional
citations omitted)).

                               B

    The more difficult question concerns whether the two
cases involve the same parties or their privies. Ordinarily, a
different set of parties—such as the additional Plaintiffs in
Mendoza II—would be entitled to bring their own suit
concerning the very same events that are the subject of an
existing suit by a different plaintiff or plaintiffs. See, e.g.,
South Cent. Bell Tel. Co. v. Alabama, 526 U.S. 160, 167–68
(1999) (claim preclusion could not be applied as between
two suits brought by separate corporations challenging
constitutionality of state tax in different tax years). But
under the Supreme Court’s decision in Taylor, a nonparty to
a first action may nonetheless be subject to claim
preclusion—and therefore also to the bar against claim-
splitting—when, inter alia, that nonparty was “adequately
represented by someone with the same interests who was a
party” to the first suit. Taylor, 553 U.S. at 894 (simplified).
Under the unique facts of this case, the district court
correctly held that the Executive Board Plaintiffs were
adequately represented by Mendoza in Mendoza I.
                         MENDOZA V. ATU                              15

    As the Supreme Court has explained, a nonparty is
adequately represented in a prior suit when, “at a minimum:
(1) [t]he interests of the nonparty and her representative are
aligned; and (2) either the party understood herself to be
acting in a representative capacity or the original court took
care to protect the interests of the nonparty.” Taylor,
553 U.S. at 900 (citations omitted). “In addition, adequate
representation sometimes requires (3) notice of the original
suit to the persons alleged to have been represented.” Id. All
three of these requirements are satisfied here.

                                   1

     First, the Executive Board Plaintiffs’ interests
completely aligned with Mendoza’s. Mendoza I expressly
sought to have the trusteeship terminated and to have all
prior board members—including both Mendoza and the
Executive Board Plaintiffs—be reinstated to the board.
Moreover, all of the relevant claims and injuries in Mendoza
II arose from the trusteeship that was challenged in Mendoza
I. 4 And, as our review of the ATU hearing officer’s findings

    4
       The only possible exception is Plaintiffs’ defamation claim, which
alleges that the ATU Defendants falsely accused them of embezzlement
by circulating the campaign literature of competing candidates in a
subsequent board election. But that claim also rests on the asserted
falsity of the underlying allegations of wrongdoing against Mendoza,
and so it provides no basis for concluding that the interests of Mendoza
and the Executive Board Plaintiffs were not aligned. In any event, the
defamation claim cannot salvage the claims against the ATU Defendants
in Mendoza II, because it improperly seeks to impose liability on conduct
that is mandated by federal regulations governing union elections. See
29 C.F.R. § 452.70 (expressly stating that “a union’s contention that
mailing of certain campaign literature may constitute libel for which it
may be sued has been held not to justify its refusal to distribute the
literature, since the union is under a statutory duty to distribute the
material”).
16                       MENDOZA V. ATU

confirms, the ruling upholding the trusteeship rested
dispositively, if not exclusively, on misconduct committed
by Mendoza. See supra at 8–9. Indeed, all seven of the
Executive Board Plaintiffs submitted declarations in
Mendoza I with identical language attesting to the fact that
the “trusteeship was imposed solely to remove Jose
[Mendoza] from office” (emphasis added). Given that all of
the Executive Board Plaintiffs’ injuries rested on the validity
of the ATU Defendants’ findings concerning Mendoza’s
misconduct, it follows that Mendoza’s interests were aligned
with those of the Executive Board Plaintiffs when, in
Mendoza I, he challenged those findings, the resulting
imposition of a trusteeship, and the accompanying removal
of the entire board.

    Furthermore, because the trusteeship was imposed as a
result of Mendoza’s malfeasance, as opposed to any wholly
independent conduct by other individual Plaintiffs, the
Executive Board Plaintiffs’ claims necessarily rise and fall
with Mendoza’s claims—further confirming that their
interests are aligned. Indeed, on every cause of action the
Executive Board Plaintiffs allege, they are joined together
with Mendoza and they seek relief on identical grounds. 5

    The Executive Board Plaintiffs, even after amending
their complaint to add fourteen additional causes of action,
make no claims that are independent of Mendoza’s, and the
gravamen of their shared claims is that the trusteeship, and
the concomitant removal of Plaintiffs from their positions,
     5
      The sixth claim in Mendoza II—which alleged breach of the duty
of fair representation—is the sole claim that is asserted only by
Mendoza. Because that claim is asserted by the same party who is the
plaintiff in Mendoza I, it is unquestionably barred by the claim-splitting
doctrine. The claim is therefore irrelevant to the analysis with respect to
the Executive Board Plaintiffs.
                     MENDOZA V. ATU                        17

was based on allegations that were “unsupported by
evidence or facts.” Thus, the Executive Board Plaintiffs’
argument is that the trusteeship was wrongly imposed
because Mendoza did not commit misconduct, not that they
were improperly removed for alleged misconduct of their
own of which they were innocent. This is also consistent
with the CGL: Section 12.6 of the ATU Constitution makes
clear that, once a trusteeship is imposed, individual board
members are automatically suspended, and if the trusteeship
is subsequently upheld after a hearing (as occurred here),
those board members are automatically removed from
office. Once ATU imposed a trusteeship over Local 1637
on account of Mendoza’s extensive misconduct, the other
board members were automatically stripped of their
responsibilities, regardless of whether they, individually,
committed any misconduct. And under the applicable
procedures governing review of the trusteeship, the
Executive Board Plaintiffs could regain their positions only
if the imposition of the trusteeship was itself invalidated.
Accordingly, the Executive Board Plaintiffs’ claims
concerning their ouster rise and fall with Mendoza’s. Put
simply, the allegations of the operative complaint in
Mendoza II provide no basis upon which to conclude that the
Executive Board Plaintiffs’ interests were not aligned with
those of Mendoza.

                              2

    It is also clear that, in Mendoza I, Mendoza understood
himself to be acting in a representative capacity on behalf of
the other board members and that the other board members
had notice that he was doing so. The second and third
elements of the adequate-representation test, see supra at 15,
are thus also satisfied here.
18                   MENDOZA V. ATU

    In Mendoza I, Mendoza specifically requested that, inter
alia, the court declare that the trusteeship and the removal of
Mendoza and “the rest of Local 1637’s Executive Board”
was unlawful—the same core remedy those board members
seek in Mendoza II. Before the district court in Mendoza I,
Mendoza clarified his own view of the relationship between
Mendoza I and the claims of the Executive Board Plaintiffs
in Mendoza II as follows (emphases added):

       Plaintiff Mendoza brought this action
       individually, and on behalf of Local 1637, of
       which the Mendoza 2 Plaintiffs are members.
       As such, the Mendoza 2 Plaintiffs have an
       interest in this case as members of Local
       1637, and this Motion will proceed by
       referencing the Mendoza 1 and Mendoza 2
       Plaintiffs collectively as “Plaintiffs.”

Moreover, as noted earlier, all of the Executive Board
Plaintiffs themselves submitted declarations in support of
Mendoza’s effort to get them restored to their positions—
thereby confirming, not only that they were aware of
Mendoza I, but that they supported Mendoza’s efforts in that
suit on their behalf. See supra at 15–16. This is the rare
situation in which the litigants in the two suits, despite not
sharing a formal legal relationship, cannot be characterized
as “‘strangers’ to one another.” Richards v. Jefferson Cnty.,
517 U.S. 793, 802 (1996) (citation omitted).

                             III

    Accordingly, we agree with the district court that
Mendoza viewed himself as acting in a representative
capacity in Mendoza I and that he was an adequate
representative of the Executive Board Plaintiffs in that suit.
The district court therefore properly dismissed the
                   MENDOZA V. ATU                    19

duplicative claims against the ATU Defendants in Mendoza
II.

   AFFIRMED.